Citation Nr: 0302106	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-04 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to service connection for bilateral shin 
splints.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1964 to 
May 1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied entitlement to service 
connection for a right ankle disorder and bilateral shin 
splints.  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that a 
right ankle disorder was not incurred in or aggravated by 
service, nor is it etiologically related to service.

2.  The preponderance of the competent medical evidence of 
record indicates that the veteran does not currently have 
bilateral shin splints. 


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

2.  The evidence does not show residuals of a jaw fracture 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case and associated 
correspondence issued since the veteran filed his claims, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  The 
veteran was advised that if he adequately identified relevant 
records with names, addresses, and approximate dates of 
treatment, the RO would attempt to obtain evidence on his 
behalf.  Additionally, the veteran was advised of the 
specific VCAA requirements in correspondence dated in 
November 2001.  The RO also advised the veteran of the 
evidence obtained and considered in deciding his claims in 
the statement of the case issued in March 2002.  It appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).



II.  Factual background

A review of the service medical records discloses that, in 
May and June 1964, the veteran was seen with complaints of 
aching and sore legs.  No diagnosis was provided.  In January 
1965, he sustained an injury to his left ankle.  X-rays of 
the left ankle were negative.  In May 1965, he was seen for a 
small bump on the right leg.  It was noted that the bump had 
appeared without trauma.  X-rays of the right tibia revealed 
no abnormality.  The veteran's April 1967 separation 
examination revealed no abnormalities.  

Private medical records dated in July 1976 show that the 
veteran was seen with complaints of pain on the posterior 
aspect of the right leg, of five days' duraton.  It was noted 
that he wore heavy boots and engaged in a lot of jumping on 
and off a four-foot dock at work.  The diagnosis was right 
Achilles tendonitis.  

In a statement dated in February 1997, MR, M.D., stated the 
veteran presented with a history of having broken a bone in 
his foot when he was in the Army in Korea.  He was told he 
had some spurs.  At the time of the examination, the veteran 
worked as a baker, and stood all day.  He said that, in 
September 1996, he had twisted his right foot on some stairs, 
and that, ever since then, the pain had increased with a 
constant click with every step.  The diagnosis was possible 
post-traumatic arthritis of the right subtalar joint, also 
with possible loose body.  

In a statement dated in January 1999, JG, M.D., certified 
that the veteran had plantar fasciitis of the left foot.  

In an undated statement, DW stated that he had known the 
veteran for more than 30 years.  He indicated that the 
veteran had broken his ankle during active service.  The 
injury had occurred just prior to their friendship.  He said 
the veteran could hardly walk sometimes due to pain.  

In a statement received in February 1999, several co-workers 
stated that they had witnessed the declining use of the 
veteran's feet and legs.  He worked as a baker, and he 
limped.  It was also noted that sometimes his ankle and knee 
gave out.  

The veteran submitted statements from his sisters, wherein 
they stated that he had injured his right foot during active 
service.  They averred that he had complained about his right 
foot for many years.  

III.  Legal analysis

In general, applicable statutes and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may also be granted for any 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).

A.  Service connection for a right ankle disorder

The record reflects that the veteran's service medical 
records are negative for any indication of right ankle 
problems in service.  Furthermore, upon the veteran's 
discharge from service, physical examination was specifically 
found to be negative for any defects of the feet or lower 
extremities.  The first medical evidence of any disability of 
the veteran's right ankle does not appear in the record until 
1997, over 29 years following his separation from service.  

In light of the fact that the veteran's service medical 
records, including his April 1967 service separation 
examination, are negative for any indication that he 
experienced any disability of the right ankle, the Board must 
conclude that the preponderance of the competent and 
probative evidence is against finding that the veteran's 
current right ankle disability was incurred in service.

With respect to the veteran's contention that he injured his 
right ankle when jumped off the back of a truck in 1964 or 
1965, the Board acknowledges that he is competent to state 
that this incident occurred, and that he is also competent to 
report that he experienced pain or other symptoms in his 
right ankle following that incident.  However, it is well 
established that, as a layperson, he is not considered 
capable of opining that he suffered a "broken bone" as a 
result of that incident, or that his current right ankle 
disorder is the result of any injury that may have been 
sustained in that incident.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
As explained above, the veteran's service medical records 
show that he indeed jumped off the back of a truck and 
sustained an injury; however, that injury was to his left 
ankle, and there was no evidence of fracture.  The Board 
finds this evidence, reported contemporaneously with the 
incident, to be the most probative evidence of record 
regarding the issue of whether a right ankle disorder was 
incurred in service.

In conclusion, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a right ankle disorder.  The benefit 
sought on appeal must accordingly be denied.

B.  Service connection for bilateral shin splints

Having reviewed the complete record in this case, the Board 
finds that the preponderance of the competent and probative 
evidence is against granting service connection for bilateral 
shin splints.  In essence, the Board believes that the 
preponderance of the evidence supports the conclusion that 
the veteran does not currently have bilateral shin splints.  

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the veteran's in-service 
medical records and post-service private medical records, 
which are entirely negative for any diagnosis of bilateral 
shin splints.  Although the veteran has submitted private 
medical records dated from 1976 to 1997, there is no 
indication that any examiner has identified clinical evidence 
of bilateral shin splints.  

In support of his claim, the veteran has pointed to the 
service medical records that show he complained of aching and 
sore legs in 1964.  However, there is nothing in the record 
that indicates these complaints were related to bilateral 
shin splints, and no other competent medical evidence of 
record that supports this assertion. Furthermore, there is 
also no competent evidence indicating that he currently has 
bilateral shin splints.  Although the veteran may believe 
that the symptomatology he experienced during service was 
related to bilateral shin splints, and that he currently has 
bilateral shin splints related to service, the Court has held 
that questions of medical diagnosis or causation require the 
expertise of a medical professional.  See Espiritu, Routen, 
supra.

In summary, the Board finds that the preponderance of the 
evidence supports the conclusion that the veteran does not 
currently have bilateral shin splints.  The Court has held 
that service connection may not be granted if a current 
disability does not exist.  See Rabideau, Degmetich, supra.  
Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for bilateral shin splints 
must be denied.


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.  

Entitlement to service connection for bilateral shin splints 
is denied.  




		
ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

